Case 1:19-cv-17196-NLH-JS Document 215 Filed 12/01/20 Page 1 of 1 PageID: 2505



November 30, 2020

Christian Scheuerman, Esq.
Marks, O’Neill, O’Brien, Doherty & Kelly
Cherry Tree Corporate Center
535 Route 38 East
Suite 501
Cherry Hill, NJ 08002

RE: McBride v. Saginario et al. 1:19-cv-17196

Dear Mr. Scheuerman,

Please be advised that your client, Carmen Saginario, is continuing to act in an unprofessional
manner, despite the admonishment given to all parties by Magistrate Judge Joel Schneider in
June of this year. Your client has resorted to name calling and a chronic failure to recognize my
professional stature in formal correspondence, preferring to use the incorrect salutation “Mr.
McBride” after repeated correction. Why your client is continuing to represent Washington
Township despite being a Defendant accused of legal malpractice simply defies logic.

Setting aside the behavior of Mr. Saginario on the reputation of Capehart and Scatchard, Mr.
Saginario is an appointed public official for Washington Township. Washington Township does
have a civility and decorum code that is enforced upon citizens attending council meetings. In
that regard, Mr. Saginario is obligated to follow that policy just as much as any citizen. Again,
government officials can not engage of selective enforcement of policies and ordinances.

Your client’s continued violation of Washington Township’s civility code is an admission that
your clients and Washington Township violate the Equal Protection Clause of the Fourteenth
Amendment to the United States Constitution and prohibited by the New Jersey Civil Rights Act.

If your client continues to behave in this manner, I will interpret it as an admission that
Washington Township and your client violate the New Jersey Civil Rights Act as to the
Washington Township Decorum Code.

Please get control of your client.

Very truly yours,


Brian McBride
Plaintiff Pro Se
86 Goodwin Parkway
Sewell, NJ 08080
(856) 352-2995

Cc: Honorable Joel Schneider, USMJ
James Birchmeier, Esq.
